Haney, J.
The action, of the circuit court in this proceeding having been affirmed, and judgment rendered in favor of respondents (In re Kirby, 10 S. D. 338, 73 N. W. 95), accused appeals from the clerk’s taxation of costs, and petitions for a rehearing. This being a special proceeding, and not an action, the clerk erred in allowing respondents $5 “before argument,” and $15 “for argument.” Kirby v. McCook Co. Cir. Ct., 10 S. D. 338, 72 N. W. 461. The only other items allowed, are “Fees clerk supreme court, $2.95,” and “Postage, .20.” These are proper, under Comp. Laws, § 5189. Therefore the clerk is directed to deduct from the taxation the sum of $20, and, as thus modified, the taxation is affirmed. For the reasons stated in re Kirby (upon rehearing decided at this term), 10 S. D. 338, 73 N. W. 907, the petition for rehearing is denied.